Title: To George Washington from Nathaniel Phillips, 15 June 1790
From: Phillips, Nathaniel
To: Washington, George



Sir,
State of Rhode Island, Warren June 15th 1790

Having served my Country through the late arduous Contest in the Army under the Orders of your Excellency in such a Manner as to secure my Character from being impeached on any Occasion, and being anxious to serve the United States, and support my Family in that Reputation we have heretofore sustained—I am emboldened to request an Appointment to the Office of Surveyor and Searcher for the Ports of Warren and Barrington. The Gentlemen who are elected Senators from this State are possessed of a Recommendation signed by the principal Gentlemen in the Town of which I am an Inhabitant, together with the Members of the late Convention in this State, and the Members to the General Assembly from Barrington. With the highest Respect and Esteem, I have the Honour to be, Your Excellency most Obedient hhble Servt

Nathl Phillips.

